Exhibit Description of Prudential Savings Bank's Fiscal 2008 Directors' Compensation Compensation to directors for their service on the Board of Directors is paid by Prudential Savings Bank (the "Bank"), the wholly-owned subsidiary of Prudential Bancorp, Inc. of Pennsylvania (the "Company").The Company does not pay separate compensation to its directors for their service on the Company's Board of Directors.For fiscal 2008, members of the Bank's Board of Directors will receive an annual retainer of $21,600 per annum, plus an additional fee for Special Meetings at a rate of $1,800 per meeting.Members of the Audit Committee, Executive Committee, Compensation Committee and Budget/Finance Committee will receive fees of $800 per meeting attended.As Chairman of the Board, Mr. Packer will receive an annual retainer of $71,145 in addition to standard board and committee meeting fees.Mr. Judge will receive an additional $5,100 per year for service as chairman of the Bank's Finance Committee.As solicitor of the Bank, Mr. Balka will receive an annual retainer of $46,000.Mr. Balka also will receive the normal meeting fees for service on the Executive Committee and the normal annual Board retainer of $21,600.
